                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:10-cv-472-GCM

 THOMAS L. MASON, STEVEN G.
 FOLSTAD, & MID-ATLANTIC
 EMERGENCY MEDICAL
 ASSOCIATES, PA

                   Plaintiffs,

 v.
                                                         ORDER
 HEALTH MANAGEMENT
 ASSOCIATES, INC., et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Charles J. Mataya, filed March 25, 2019 (Doc. No. 50).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Mataya is admitted to appear before this

court pro hac vice on behalf of Defendants, Health Management Associates, Inc., Mooresville

Hospital Management Associates LLC d/b/a Lake Norman Regional Medical Center, and

Statesville HMA, LLC d/b/a Davis Regional Medical Center.

       IT IS SO ORDERED.


                                         Signed: March 25, 2019




         Case 3:10-cv-00472-GCM Document 54 Filed 03/25/19 Page 1 of 2
Case 3:10-cv-00472-GCM Document 54 Filed 03/25/19 Page 2 of 2
